OFFICE   OF THE AlTORNEY       GENERAL   OF TEXAS
                              AUSTIN




Xoaol\blo   Arnold   Smith
CourA~ Art
         torno~
xontgomery aount~
Conroo, Tuar

Dear air1




                                                 , addnsrwl    to the
                                                  Quootloxl8 for an




                             make any &lffsreIlor  in regard
                         osltloa  uhether tha Dlstrlat
                         d or var dnft.6     into the Nilitaly

              “4. Cm thm Dlrtriot      Clerk plaoa hlr we
      upon the ballot     for election   won though ho 18 in
      lllltb~     Servloo ld ii DO, 18 it neossr4rf     tbbt
      ho k prermIt In Juluary OS nut par to talc. the
      0dh 0r 0ff100t~



                                                                        J
Honorable   Arnold Smith,           Pago 2


           ArtIolo 169L Vornoa’o hnototrd     Civil Statutes,
pro~VIUo8 ior th8 elootion   rt oooh 6onbrol rlootIOn 0t a
Clark or the Dlotrlot    Court or oaoh oounty for l term 0r
two rboro.
            Artlele        1695,    Rarfoed Civil          strtutoo,      proiIdo8;
            Who no r o r     l r a o o no y o o o u r o   In th s o tflo o
     of dirtriot    oldrk, lt shall be rlllod   by the
     dlrtrlot   judge or luoh oountyI    and ouoh 8 pointer
     shall 61~0 bond on4 qurllfy      and may hold 1 I8
     otfleo   until the next  g4noral llea tlo n.  Whore
     I taomr~      ooouro          In 0 oounty having tuo or mors
      biotriot oourto, tho iroono~ shall be flllod    by
      the JuQoo of luah oo;lrto; and Ii ther toil to
      ogrro, tho Oorornor, upon the oertItIooto   oi
      luoh ju&oo,  ohall order 8 opooIol llootlon    to
      iill ouoh va0anPOy.
            Art1010 1696,           Vornon’o Annotot8d            Girl1    Gt6tute0,
reads t
             “The dIotrIct  clerk may, In writing,    UC+
      dor his hand and thtr oeol of hi8 oourt, lp-
      point one or more deputloo.       The oppointmont
      8hall bo rooordrd in the Octloe 0t the oounty
      olsrk.     3uoh deputlro shall toko the ofrlolal
      oath, and 8hrl.l rot In tha mm8 of their prlnoi-
      pal, on4 rnor bo and perform all 8Uoh ortiolol
      was    so mar be lowrully    donr and prtoraad    by
      luoh rlotk In person.      If the olerk doer not
      reside rt the oounty aeat ho oh811 hove a deputy
      rooidlng than.’
             Tho luthorltloo   oitoa In our oplnlon O-%46, o oopy
of whloh lo horrto lttaohod, would appear to oontrol          the queo-
tion ot rooonog on& I8 oppllooblr      to the dlotrlct    olark of
your oountg.     Until B vaoanog I8 8otablIohad,     both the dlo-
trlot   olork and hi8 ohioi deputy are ontItle       to tholr salary.
We a lso lnolow oopIos ot opIdon8       O-3060 and O-&65.        The
latter   hold8 tbrt . oountg rttornoy rho voluntarily        joIar4
tho IntollI6moo      Corp. OS the United State. Army woo not pro-
hibited    tram &rrwl~@ his oolory LO long aa then       IO no Voo.on-
oy In the ottloo.      In opinion O-3060, this drprrtaent ruled
Honorable   Arnold Smith,      Pago 3


that on induotion in the United stats0 Amy as a draftee
does not *root* 0 vaoanoy.   The SongoIng opinions are
rppllooblo  to the 0tt10. or DlOtrIOt Clerk.
            In *nowor to your quootIono 1, 2, and 3, It is
the oplnloo of this dapartdwnt that no rooanog 10 oreated
where a dirtriot clerk,   without rsolgnln8,  rolunteoro   or IO
drattr~ Into tha milltory    oartlor o? thr units4 States,   nor
is he prohib:ted from drawing hf. calarr rroa thr orrioOr*o
solory Pm&. A Ilrputr appoint04 and qualltlod      under M-
tloloo 1690 and 3902, Vsrnon’o Annotated Civil Statutes,
any. perform tho auti00 ot thot 0rri00.
            Rmlotlto    to your fourth
                                     quootlon, ooma apparently
oontemplater military  oerrIro without the Stats.    In our
oplnien O-4591, aI80 l nolooed,  this do rtment hold that a
oognty attornry uhq beoama on otrlorr Ei tha UnIted stat.8
xanl   Reorrte raa not prohibltod fma plaoIn& his name on
the ballot ?or naleotIOd     nor ?roB taking tho oath O? Or-
tiw.
            Artlolo    5697,   i3erlood   Civil   Statutes     provides:
           “saoh dlotrlot   olrrk,  before antering
     upon his of?IoIal    duties,  shall give bond, to
     bo approved by the GonuiiooIonsro     oourt OS the
     oounty, pryoblo to tha Governor, in the sum of
     tire thousand dolloro, oon4ltIoned      tor the roith-
     tul dloohargo of thr dutioo ot hi. ottloa,      and
     shall lAro take a nd   luboorIbo the of?IoIal   oath
     whlob shall bo Indoroad u on tho bond. suah
     bond &.a4 oath shall   be tI P04 and raoorda4  in
     the oitioo  o? the oountr olerk.”
            Artlola    16 ot said    ltatutoo,     provides:
            *iaoh ottloor   In this Stoco, whethar oleoted
      o r lppoIntoa  shall,   before anterlrg    upon tho
      autlra o? hia offloo,    tOk0 aa4::auboorlbr   tha
      oath prooorIbe4 by Artlolo     16, saotlon 1, o? tho
      Qonotltotlon or this state; ena ii ho @hall be
      roqulred  by ion to aira on ottiolal      bond, ~814
      oath ohall bo riled with said bond.”
Xononbla    Arnold tilth,        ?aga 4


            mi0i0     ti    0s   UI~   lktut.00,    ~F~VI~OI

          "All oath.,         . . . . a&r    k     rdmlnlotorud
     ~0d l 00rtifiOa4          or th0 hot     ~1~00:

            ‘1.     . . , ,
            “a.     IrWhoutwo3ktoaadvIthb
     thb uidkd bkt00, bbr0n w 0x0* 0s l 00w
     or noord hovia~ a lebl, amy nokm pub110 or
     w ~omiooloner 0s doodo duly l old*& w&or
     th e lm or thlo state noidIxq vipe hla sow othor
     8kte    or krrltoq.
            “3.     xi without the unltod   Uktoo,    kr0tu
     any notar    Qublle,  or  any   mlaloter,   caaaloolatmr
     or ohw e d lrr~lno of tb United 8tatao, aw
     01dant & a ndl00r o dItea     to  th eo o unt~   vh e n
     tb lSfld&vlt    ur   b0 kkoa,     or uq b0a8d geluml,
     oonoul, tlob-maoul,      oaamlw~l      agent, *loo-oa-
     urolal   lpnt, doputT oonoul, or oonoular lg m t
     0s thb Vnitod Itstoo, rooldmt ln lucth oountry.
             ‘4.    u&or of oay board or omlooIon
      ormted Q %o     law of this 8tatb, in utter
      pert8lnIag to the dutloo thereof,  ma7 ldmlalotor
      oaths or brfiruti0n0.”
            lar~0mg         OUTr0wh        qu00ti0a,   it   IO   tb 0pini0n
or this dapartmnt tI;. t ouoh diatriot elork so quallflod   and
sitwtod a0 in our aaowr to tha rim three quo0tiono        sub
mltkd,   WJ mum his wo    to k plaood en the ballot for re-
llootlon ad lf l1oot.d mar tab tha oath rlthout  the Stat.
kr0n any wthorioed parson named ln Artlole 2?6, Xevlood
ai~ii  at0tuk0 0s 50~80.